
	
		II
		110th CONGRESS
		1st Session
		S. 519
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 7, 2007
			Mr. McCain (for himself,
			 Mr. Schumer, and
			 Mr. Kyl) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To modernize and expand the reporting
		  requirements relating to child pornography, to expand cooperation in combating
		  child pornography, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Securing Adolescents From
			 Exploitation-Online Act of 2007 or the
			 SAFE Act of
			 2007.
		2.Reporting requirements of electronic
			 communication service providers and remote computing service providers
			(a)In generalChapter 110 of title 18, United States
			 Code, is amended by inserting after section 2258 the following:
				
					2258A.Reporting requirements of electronic
				communication service providers and remote computing service providers
						(a)Duty To report
							(1)In generalWhoever, while engaged in providing an
				electronic communication service or a remote computing service to the public
				through a facility or means of interstate or foreign commerce, obtains actual
				knowledge of any facts or circumstances described in paragraph (2) shall, as
				soon as reasonably possible, make a report of such facts or circumstances to
				the CyberTipline of the National Center for Missing and Exploited Children, or
				any successor to the CyberTipline operated by such center.
							(2)Facts or circumstancesThe facts or circumstances described in
				this paragraph are any facts or circumstances that appear to indicate a
				violation of—
								(A)section 2251, 2251A, 2252, 2252A, 2252B, or
				2260 that involves child pornography or;
								(B)section 1466A.
								(b)Contents of reportTo the extent available to an electronic
				communication service provider or a remote computing service provider, each
				report under subsection (a)(1) shall include the following information:
							(1)Information about the involved
				individualInformation
				relating to the Internet identity of any individual who appears to have
				violated a Federal law in the manner described in subsection (a)(2), including
				the electronic mail address, website address, uniform resource locator, or any
				other identifying information.
							(2)Historical referenceInformation relating to when any apparent
				child pornography was uploaded, transmitted, reported to, or discovered by the
				electronic communication service provider or remote computing service provider,
				as the case may be, including a date and time stamp and time zone.
							(3)Geographic location
				informationInformation
				relating to the geographic location of the involved individual, hosting
				website, or uniform resource locator, including the street address, telephone
				number, area code, zip code, or any Internet Protocol address.
							(4)Images of apparent child
				pornographyAny image of any
				apparent child pornography relating to the incident such report is
				regarding.
							(5)Company contact informationAccurate contact information for the
				electronic communication service provider or remote computing service provider
				making the report, including the address, telephone number, facsimile number,
				electronic mail address of, and individual point of contact for, such
				electronic communication service provider or remote computing service
				provider.
							(c)Forwarding of report to law
				enforcement
							(1)In generalThe National Center for Missing and
				Exploited Children shall forward each report made under subsection (a)(1) to
				any appropriate law enforcement agency designated by the Attorney General under
				subsection (d)(2).
							(2)State and local law
				enforcementThe National
				Center for Missing and Exploited Children may forward any report made under
				subsection (a)(1) to an appropriate official of a State or political
				subdivision of a State for the purpose of enforcing State criminal law.
							(3)Foreign law enforcementThe National Center for Missing and
				Exploited Children may forward any report made under subsection (a)(1) to any
				appropriate foreign law enforcement agency designated by the Attorney General
				under subsection (d)(3), subject to the conditions established by the Attorney
				General under subsection (d)(3).
							(d)Attorney general responsibilities
							(1)In generalThe Attorney General shall enforce this
				section.
							(2)Designation of Federal
				agenciesThe Attorney General
				shall designate promptly the Federal law enforcement agency or agencies to
				which a report shall be forwarded under subsection (c)(1).
							(3)Designation of foreign
				agenciesThe Attorney General
				shall promptly—
								(A)designate the foreign law enforcement
				agencies to which a report may be forwarded under subsection (c)(3); and
								(B)establish the conditions under which such a
				report may be forwarded to such agencies.
								(e)Failure To reportAn electronic communication service
				provider or remote computing service provider that knowingly and willfully
				fails to make a report required under subsection (a)(1) shall be fined—
							(1)in the case of an initial knowing and
				willful failure to make a report, not more than $150,000; and
							(2)in the case of any second or subsequent
				knowing and willful failure to make a report, not more than $300,000.
							(f)Protection of privacyNothing in this section shall be construed
				to require an electronic communication service provider or a remote computing
				service provider to—
							(1)monitor any user, subscriber, or customer
				of that provider;
							(2)monitor the content of any communication of
				any person described in paragraph (1); or
							(3)affirmatively seek facts or circumstances
				described in subsection (a)(2).
							(g)Conditions of disclosure of information
				contained within report
							(1)In generalExcept as provided in paragraph (2), a law
				enforcement agency that receives a report under subsection (c) shall not
				disclose any information contained in that report.
							(2)Permitted disclosuresA law enforcement agency may disclose
				information in a report received under subsection (c)—
								(A)to an attorney for the government for use
				in the performance of the official duties of that attorney;
								(B)to such officers and employees of that law
				enforcement agency, as may be necessary in the performance of their
				investigative and recordkeeping functions;
								(C)to such other government personnel
				(including personnel of a State or subdivision of a State) as are determined to
				be necessary by an attorney for the government to assist the attorney in the
				performance of the official duties of the attorney in enforcing Federal
				criminal law;
								(D)if the report discloses a violation of
				State criminal law, to an appropriate official of a State or subdivision of a
				State for the purpose of enforcing such State law; or
								(E)to a defendant in a criminal case or the
				attorney for that defendant, to the extent the information relates to a
				criminal charge pending against that defendant.
								(h)Evidence preservation
							(1)In generalAn electronic communication service
				provider or a remote computing service provider shall store any image and other
				information relating to the facts or circumstances of any incident reported
				under subsection (a)(1) for not less than 180 days after the date that the
				report is transmitted to the National Center for Missing and Exploited Children
				through the CyberTipline, or for such longer period of time as may be requested
				by a law enforcement agency.
							(2)Destruction of evidenceAn electronic communication service
				provider or a remote computing service provider shall not destroy any data
				that, to the knowledge of that electronic communication service provider or
				remote computing service provider, relates to an incident reported under
				subsection (a)(1) during the 180-day period beginning on the date that report
				is transmitted to the National Center for Missing and Exploited Children
				through the CyberTipline, or for such longer period of time as may be requested
				by a law enforcement agency.
							2258B.Limited liability for electronic
				communication service providers and remote computing service providers
						(a)In generalExcept as provided in subsections (b) and
				(c), a civil claim or criminal charge against an electronic communication
				service provider or a remote computing service provider, including any
				director, officer, employee, or agent of such electronic communication service
				provider or remote computing service provider, arising from the performance of
				the reporting responsibilities of such electronic communication service
				provider or remote computing service provider under this section, section
				2258A, or section 2258C may not be brought in any Federal or State
				court.
						(b)Intentional, reckless, or other
				misconductSubsection (a)
				shall not apply to a claim if the electronic communication service provider or
				remote computing service provider, or a director, officer, employee, or agent
				of that electronic communication service provider or remote computing service
				provider—
							(1)engaged in intentional misconduct;
				or
							(2)acted, or failed to act—
								(A)with actual malice;
								(B)with reckless disregard to a substantial
				risk of causing injury without legal justification; or
								(C)for a purpose unrelated to the performance
				of any responsibility or function under this section, section 2258A, or section
				2258C.
								(c)Ordinary business activitiesSubsection (a) shall not apply to an act or
				omission relating to an ordinary business activity of an electronic
				communication service provider or a remote computing service provider,
				including general administration or operations, the use of motor vehicles, or
				personnel management.
						(d)Minimizing accessAn electronic communication service
				provider and a remote computing service provider shall—
							(1)minimize the number of employees that are
				provided access to any image provided under section 2258A or 2258C; and
							(2)ensure that any such image is permanently
				destroyed, upon notification from a law enforcement agency.
							2258C.Use of images from the CyberTipline to
				combat child pornography
						(a)In generalThe National Center for Missing and
				Exploited Children is authorized to provide elements relating to any image
				reported to its CyberTipline to an electronic communication service provider or
				a remote computing service provider for the sole and exclusive purpose of
				permitting that electronic communication service provider or remote computing
				service provider to stop the further transmission of images. Such elements may
				include unique identifiers associated with a specific image, Internet location
				of images, and other technological elements that can be used to identify and
				stop the transmission of child pornography.
						(b)Use by electronic communication service
				providers and remote computing service providersAny electronic communication service
				provider or remote computing service provider that receives elements relating
				to an image from the National Center for Missing and Exploited Children under
				this section may use such information only for the purposes described in this
				section, provided that such use shall not relieve that electronic communication
				service provider or remote computing service provider from its reporting
				obligations under section 2258A.
						2258D.Limited liability for the National Center
				for Missing and Exploited Children
						(a)In generalExcept as provided in subsections (b) and
				(c), a civil claim or criminal charge against the National Center for Missing
				and Exploited Children, including any director, officer, employee, or agent of
				such center, arising from the performance of the CyberTipline responsibilities
				or functions of such center, as described in this section, section 2258A or
				2258C of this title, or section 404 of the Missing Children's Assistance Act
				(42 U.S.C. 5773), or from the effort of such center to identify child victims
				may not be brought in any Federal or State court.
						(b)Intentional, reckless, or other
				misconductSubsection (a)
				shall not apply to a claim or charge if the National Center for Missing and
				Exploited Children, or a director, officer, employee, or agent of such
				center—
							(1)engaged in intentional misconduct;
				or
							(2)acted, or failed to act—
								(A)with actual malice;
								(B)with reckless disregard to a substantial
				risk of causing injury without legal justification; or
								(C)for a purpose unrelated to the performance
				of any responsibility or function under this section, section 2258A or 2258C of
				this title, or section 404 of the Missing Children's Assistance Act (42 U.S.C.
				5773).
								(c)Ordinary business activitiesSubsection (a) shall not apply to an act or
				omission relating to an ordinary business activity, including general
				administration or operations, the use of motor vehicles, or personnel
				management.
						(d)Minimizing accessThe National Center for Missing and
				Exploited Children shall—
							(1)minimize the number of employees that are
				provided access to any image provided under section 2258A; and
							(2)ensure that any such image is permanently
				destroyed upon notification from a law enforcement agency.
							2258E.DefinitionsIn sections 2258A through 2258D—
						(1)the terms attorney for the
				government and State have the meanings given those terms in
				rule 1 of the Federal Rules of Criminal Procedure;
						(2)the term electronic communication
				service has the meaning given that term in section 2510;
						(3)the term electronic mail
				address has the meaning given that term in section 3 of the CAN-SPAM Act
				of 2003 (15 U.S.C. 7702);
						(4)the term Internet has the
				meaning given that term in section 1101 of the Internet Tax Freedom Act (47
				U.S.C. 151 note);
						(5)the term remote computing
				service has the meaning given that term in section 2711; and
						(6)the term website means any
				collection of material placed in a computer server-based file archive so that
				it is publicly accessible, over the Internet, using hypertext transfer protocol
				or any successor
				protocol.
						.
			(b)Conforming amendments
				(1)Repeal of superceded
			 provisionSection 227 of the
			 Crime Control Act of 1990 (42 U.S.C. 13032) is repealed.
				(2)Table of sectionsThe table of sections for chapter 110 of
			 title 18, United States Code, is amended by inserting after the item relating
			 to section 2258 the following:
					
						
							2258A. Reporting requirements of electronic communication
				service providers and remote computing service providers.
							2258B. Limited liability for electronic communication service
				providers and remote computing service providers.
							2258C. Use of images from the CyberTipline to combat child
				pornography.
							2258D. Limited liability for the National Center for Missing
				and Exploited Children.
							2258E.
				Definitions.
						
						.
				3.Encouraging foreign countries to combat
			 child pornography and child exploitationThe United States Trade Representative, the
			 Attorney General of the United States, and the head of any other relevant
			 Federal agency shall take appropriate action to encourage foreign governments
			 to—
			(1)stop the production and transmission of
			 child pornography in the country of such government; and
			(2)cooperate with law enforcement agencies in
			 the United States, including Federal agencies and Internet Crimes Against
			 Children Task Forces, to combat the creation and transmission of child
			 pornography.
			4.Authorization of funds to combat child
			 pornographyThere are
			 authorized to be appropriated to the Attorney General $25,000,000 for grants to
			 Internet Crimes Against Children Task Force.
		5.Online monitoring of convicted sex
			 offendersSection 3583(k) of
			 title 18, United States Code, is amended—
			(1)by inserting Sex offenders.— before
			 Notwithstanding;
			(2)by striking Notwithstanding
			 and inserting the following:
				
					(1)In generalNotwithstanding
					;
				and
			(3)by adding at the end the following:
				
					(2)Online monitoring of convicted sex
				offenders
						(A)In generalThe court may order, as an explicit
				condition of supervised release for any person convicted of a sex
				offense—
							(i)the use of electronic monitoring technology
				to monitor the use of the Internet by that defendant; and
							(ii)that the defendant pay a fee, not to exceed
				$50 per month, for such monitoring.
							(B)DefinitionsIn this paragraph—
							(i)the term Internet has the
				meaning given that term in section 1101 of the Internet Tax Freedom Act (47
				U.S.C. 151 note); and
							(ii)the term sex offense means any
				offense—
								(I)under chapter 109A, chapter 110 (excluding
				offenses relating to recordkeeping), or chapter 117 (excluding offenses
				relating to transmitting information about a minor or filing a factual
				statement about an alien individual); and
								(II)that involves a
				minor.
								.
			6.Use of the Internet as an aggravating
			 factor
			(a)In generalChapter 110 of title 18, United States
			 Code, is amended by adding at the end the following:
				
					2260B.Use of the Internet as an aggravating
				factor
						(a)In generalIt shall be unlawful for any person
				to—
							(1)commit a violation of section 1466A, 1470,
				2251, 2251A, 2252, 2252A, 2252B, or 2260 that does not require, as an element
				of such violation, the use of the Internet; and
							(2)use the Internet to commit the violation
				described in paragraph (1).
							(b)PenaltyAny person who violates subsection (a)
				shall be sentenced to a term of imprisonment of 10 years in addition to the
				imprisonment imposed for the underlying
				offense.
						.
			(b)Table of sectionsThe table of sections for chapter 110 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
				
					
						2260B. Use of the Internet as an aggravating
				factor.
					
					.
			7.Aiding law enforcement in ascertaining web
			 site ownershipIt is the sense
			 of Congress that all domain registrars should investigate and correct
			 inaccurate data regarding registered domain names, including any contact
			 information.
		8.Report regarding prosecutions
			(a)In generalThe Attorney General of the United States
			 shall submit to Congress and make publicly available on the website of the
			 Department of Justice an annual report regarding—
				(1)the number of—
					(A)investigations by local, State, or Federal
			 law enforcement agencies of crimes of sexual exploitation against
			 children;
					(B)prosecutions resulting from investigations
			 by local, State, or Federal law enforcement agencies of crimes of sexual
			 exploitation against children;
					(C)convictions resulting from prosecutions by
			 local, State, or Federal authorities of crimes of sexual exploitation against
			 children;
					(D)convictions of repeat offenders; and
					(2)descriptions of sentences given to persons
			 convicted as a result of investigations described in paragraph (1)(A).
				
